 In the Matter of HALL LEVEL & MANUFACTURING WORKS, EMPLOYERandAMERICAN FEDERATION OF LABOR, PETITIONERCase No. 16-R-1962.-Decided January 16,1947Hornsby, Kirk and Aycock,byMr. Stanley Hornsby,of Austin,Tex., for the Employer.Mr. J.W.Park,.ofBeaumont,Tex., andMr. B. J. Walker,of Aus-tin, Tex., forthe Petitioner.Dlr. Robert J. Freehling,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board onSeptember 20, 1946, conducted a prehearing election among the em-ployees of the Employer in the alleged appropriate unit, to determinewhether or not they desired to be represented by the Petitioner for thepurposes of collective bargaining.At the close of the election, a Tally of Ballots was furnished theparties.The Tally shows that, of the approximately 39 eligiblevoters, 18 cast votes for, and 17 against, the Petitioner; in addition,7 ballots were challenged.Thereafter, hearing in the case was held at Austin, Texas, on Octo-ber 11 and 12, 1946, before Glenn L. Moller, hearing officer.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following:FINDINGS Or FACT1.THE BUSINESS Or THE EMPLOYERHall Level & Manufacturing Works, a partnership composed ofFrank Al. Holloway and William P. Holloway, is engaged in the man-ufacture of precision levels at its plant located in Austin, Texas.Dur-ing the 6 months preceding the hearing, the Employer received atthis plant raw materials valued in excess of $7,500 from sourcesoutside the State of Texas.During the same period, the Employer72 N. L.R.B,No.27.165 166DECISIONSOF NATIONALLABOR RELATIONS BOARDshipped from this plant finished products valued in excess of $7,500 to,customers outside the State.The Employer admits and we find that it is engaged in commerce-within the meaning of the National Labor Relations Act.IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.'III.TILE QUESTION CONCERNINGREPRESENTATIONThe Employer has refused to grant recognition to the Petitioner asthe exclusive bargaining representative of employees of the Employerat its Austin, Texas,plant.We find that a, question affecting commerce has arisen concerningthe representation of employees of the Employer,withinthe meaning,of Section 9 (c) and Section 2 (6) and(7) of the Act.Iv. TILE APPROPRIATE UNITThe Petitioner seeks a unit of all employees of the Employer at itsAustin, Texas, plant, excluding office and clerical employees and super-visors.This unit comprises the approximately 39 production andmaintenance employees at the plant concerned.The Employer takesthe primary position that, because of the small size of this operation,the appropriate unit should consist of all its employees, including officeand clerical employees and supervisors. In the alternative, it con-tends that, in the event the Board finds appropriate the unit sought bythe Petitioner, Frank G. Holloway should be included as a productionand maintenance employee, and Louise Stewart, Dessie Pitts, LulaLockhart and Mary Polk should be excluded as supervisors.With respect to the primary position, we are not persuaded that therelatively limited nature of the Employer's operation in the instantcase warrants a departure from our customary practice of excludingoffice and clerical employees and supervisors-from a unit of rank andfileproduction and maintenance employees; accordingly, we shallreject this contention of the Employer.2'The Employer questioned the competency of the Petitioner to represent the employeesinvolved heietn and, in this connection, sought to introduce in evidence a chatter issuedby the Petitionei to the employees of the Employer and to conduct extensive examinationof witnesses concerning eligibility of its employees to membership in the Petitioner.The,heating officer properly excluded such matters as irrelevantAs the Board has ficquentlyheld in like cases, the willingness of a petitioner to iepiesent the employees in issue iscontrolling tinder the Act, not the eligibility of employees to membership, nor the exactextent of the Petitioner's constitutional jurisdictionSeeMatter of News Syndicate Co,Inc,67 N L R B 1178;Matter of Virginia Fertvy Corpomation,67N L.R B 698 andMatter of Wilson & Company, Inc,62 N. L. R. B. 895.2Cf.Matter of Deeco Company, 71 NL. R B 692 HALL LEVEL & MANUFACTURING WORKS167We come now to a discussion of the employees in dispute.The dis-agreement of the parties as to these employees is reflected in five of theseven challenged ballots.3Frank G. Holloway-Thisemployee, who is the father of the twopartners, was challenged by the Petitioner as a confidential employeeand as an office and clerical employee. It appears from the record thatHolloway spends approximately 80 percent of his time in performingvarious clerical and messenger duties, including writing checks, pre-paring pay-roll records, distrlbutnig mail, and obtaining office supplies,and that during the balance of his time, he performs such miscellaneoustasks as opening and shutting the plant, checking ventilators, and aid-ing in the shipment of finished products. It further appears that he ispaid on a salary basis, whereas tha production and maintenance em-ployees are hourly paid. Inasmuch as his functions are, for the mostpart, clerical in nature,4 and, in any event, in view of his close relation-ship to management; we shall exclude Frank G. Holloway from theunit.Louise Stewart, Dessie Pitts, Lula Lockhart and Mary Polk-Theseemployees were challenged by the Employer on the ground that theyexercise supervisory authority.The Employer's plant is housed in a converted two-story residence.The machine shop, part of the assembly department, and storage facili-ties are located on the first floor, and the remainder of the assemblydepartment and the offices occupy the second floor.Close supervisionover the various plant functions and the approximately 39 productionand maintenance employees is maintained by both partners,6 and, inaddition, by the production manager, who is principally concernedwith the machine shop operations, and by the chief inspector, who isprimarily responsible for the work performed in the assemblydepartment.Reporting directly to the chief inspector, an admittedly supervisoryemployee, are employees Stewart, Pitts, Lockhart and Polk.Theseindividuals, who have worked for the Employer since the plant openedin February 1946, and are therefore among its senior employees, weredesignated by the Employer as "supervisors" of groups of 4 to 6 as-sembly employees in July 1946, at which time an increase was made in3There appears to be no issue between the parties with respect to the remaining twochallenged ballots, namely those of James Maher, production manager, and of ZilmonSmith, chief inspectorThese two employees were challenged by the Petitioner on thegiound that they exercise supervisory authorityInasmuch as it is clear fioni the enticerecord in the case that these employees are supervisors within the Board's customary defini-tion of that term,we shall exclude James Maher and Zilmon Smith from the unitCfMatter of Marcellns M. Murdock,67 N L R. B. 1426 ,Mattel of Brown Shoe Conz-pany, Inc.,57 N L. R B 1687.CfMatter of Jerry and Edythe Belanger,32 N L R. B 12766One of the partners, William P Holloway, testified that he knows most of the em-ployees by name and that he is aware of their capabilities"to the minutest detail " 168DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe number of production and maintenance personnel.The so-called"supervisors" are responsible forinstructingand watching the progressof new employees and for maintaining adequate supplies in theirrespective sections.However, the record indicates that the employeesin issue spend from 60 to 90 percent of their time performing exactlythe same type of manual work as their fellow employees; that they arehourly paid, whereas their immediate superior is paid by salary; andthat, except for a mere 5 cents an hour wage differential,' they aresubject to the same conditions of employment as the other workers intheir respective groups.The record further indicates that, apart fromthe additional responsibilities detailed above (which have declinedagain as the new employees have become more proficient) these fourindividuals have continued to perform substantially the same func-tions as were required of them before their titles were changed. Italso appears that the employees under their jurisdiction have neverbeen informed by the Employer of the change in status of the"supervisors."In view of the foregoing, we believe that these individuals are merelymore experienced workers who function as leaders in their respectivegroups, and that their relationship to their fellow workers is not oneof supervisor to subordinate."We shall, therefore, include LouiseStewart, Dessie Pitts, Lula Lockhart and Mary Polk in the unit asproduction employees.We find that all production and maintenance employees of theEmployer at its Austin, Texas, plant, excluding Frank G. Holloway,office and clerical employees, the production manager, chief inspector,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.v.THE DETERMINATION OF REPRESENTATIVESIn conformance with our foregoing conclusions, we hereby sus-tain the challenges to the ballots of James Maher, Zilmon Smith, andFrank G. Holloway, and overrule the challenges to the ballots ofLouise Stewart, Dessie Pitts, Lula Lockhart and Mary Polk. Inas-much as the results of the election held before the hearing may depend,After .their designation as "supeivisois,"the salaries of these employees were raisedf, om 50 cents to 55 cents per hourSThe evidence that on three occasions between July and September 1946,recommenda-tions by Polk and Lockhart that three employees be assigned different jobs resulted insuch action being taken by the Employer is not sufficientindiciaof supervisory status topersuade us that the four employees involved are supervisors within the Board's usual def-inition of that teen.CfMatterof The Toledo Casket Company,71 N. LR.B 821, andMatter ofPittsburgh Equitable Meter Company,61 N L. It. B 880. HALL LEVEL & MANUFACTURING WORKS169on the counting of the challenged ballots declared valid, Ave shall directthat the ballots of Louise Stewart, Dessie Pitts, Lula Lockhart andMary Polk be opened and counted.°DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Hall Level & ManufacturingWorks, Austin, Texas, the Regional Director for the Sixteenth Regionshall, pursuant to Section 9-03.55 of National Labor Relations BoardRules and Regulations-Series 4, within ten (10) days from the dateof this Direction, open and count the ballots of Louise Stewart, DesssePitts, Lula Lockhart and Mary Polk, and thereafter prepare and causeto be served upon the parties a Supplemental Talfy of Ballots, includ-ing therein the count of said challenged ballots.MR.JOHN M. HOUSTON,dissenting inpart:I would exclude from the appropriate unit established in this casethe four employees, Stewart, Pitts, Lockhart and Polk.The Boardhas established criteria to ascertain supervisory status.One such cri-terion is Whether the employee involved may effectively recommendchanges in the status of employees in the unit.Admittedly, as shownby the Decision herein, Polk and Lockhart have that authority andhave exercised it.The other two perform the same type of function.No valid reason appears here for making exceptions.In determining this issue I note that these four employees weredesignated supervisory employees coincidentally with an approx-imately 100 percent expansion of personnel and that, despite the small-nessof the unit, the work performed, being of a highly skilled andprecise character, calls for close supervision of small groups. In viewof these considerations and because the results of the election indicatethat it has received a majority of the valid votes cast, I would certifythe Petitioner.9At the hearing and in its brief, the Employer contended- that the healing officer erredand that there was, in effect,a denial of an "appropriate hearing"under the Act, in theexclusion from the record of evidence pertaining to an alleged decline in membership inthe Petitioner,viz.oral testimony and signed petitions,which it is asserted would provethat, at a date subsequent to the election, 27 of the approximately 39 employees in theappropriate unit did not desire the Petitioner as their bargaining representative.We areof the opinion that such evidence was properly excluded.Although evidence as to thegrowth or decline of membership in a labor organization may be relevant in other circum-stances, it is clear that such matters have no applicability in the situation presented in theinstant caseSee N.L. R. B. v Century Oxford Mfg Corporation,140 F. (2d) 541 (CC. A2) ; N L R. B v Appalachian Electric Power Co,140 F (2d) 217 (C. C. A. 4)andN L R B v Botany Worsted Mills,133 F (2d) 876 (C C. A. 3)